 



EXHIBIT 10.1
AMENDMENT NO. 3
TO
BANCWEST CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
This Amendment No. 3 to the BancWest Corporation Supplemental Executive
Retirement Plan (the “Plan”) is adopted effective as of January 1, 2005.
Section 5.5 is revised to read in its entirety as follows:
     Section 5.5 Special Benefits.
       (a)     Effective as of November 1, 2002, each Participant listed on
Exhibit II shall be deemed 100% vested in his Supplemental Retirement Benefit
and shall be granted three extra years of Credited Service under the Plan. The
Supplemental Retirement Benefit of each such Participant who terminates
employment on or before December 31, 2004 shall be determined using the greater
of the Participant’s (i) Compensation for the 12-month period immediately prior
to such termination or (ii) Final Average Compensation. The Supplemental
Retirement Benefit of each Participant listed on Exhibit II who terminates
employment on or after January 1, 2005 shall be determined using such
Participant’s highest 12 consecutive months of Compensation, which shall not
include more than one Incentive Plan for Key Executives (IPKE) bonus (or other
annual short-term bonus if not a participant in IPKE) during the last 60
calendar months of his employment. The Supplemental Retirement Benefit of each
Participant listed on Exhibit II shall commence to be paid at the later of his
attainment of age 55 or his date of termination of employment. Such benefit
shall be calculated pursuant to Section 5.3 and as if the Participant retired
with the approval of the Committee.
       (b)     With respect to the amount of benefits determined under
Section 5.5(a) that are not subject to the requirements of Section 409A of the
Code, a Participant may elect to delay the receipt of such benefits if the
election is filed at least 30 days before his termination of employment. Payment
of benefits may not be delayed beyond age 65 (or, if later, the date of
termination of employment).
       (c)     Notwithstanding any other provision of the Plan, to the extent
any amount of a Participant’s Supplemental Retirement Benefit is subject to the
requirements of Section 409A of the Code, the payment of the amount (and any
election regarding the time of such payment) shall be made in accordance with
the requirements of Code Section 409A.
IN WITNESS WHEREOF this Amendment No. 3 to the Plan is hereby executed this 23rd
day of September, 2005.

            BANCWEST CORPORATION
      By:   /s/ Susan Fowler         Name:   Susan Fowler        Title:  
Executive Vice President and Human
Resource Director     

